 In the Matter of CUDAHY PACKING COMPANYandPACKING HOUSEWORKERS UNION LOCAL No. 5, AMALGAMATED MEAT CUTTERS ANDBUTCHER WORKMEN OF NORTH AMERICACase No. R-318AMENDMENT TO DIRECTION OF ELECTIONNovember 5, 1937On October 28, 1937, the National Labor Relations Board, hereincalled the Board, issued a Direction of Election in the above-entitledproceeding,' the election to be held within ten days from the date ofthe Direction, under the direction and supervision of the RegionalDirector for the Second Region (New York, New York). The Boardhaving been advised by the Regional Director that a longer period isnecessary, hereby amends the Direction of Election issued on October28, 1937, by striking therefrom the words, "within a period of ten(10) days after the date of this Direction", and substituting thereforthe words, "within a period of fifteen (15) days after the date ofthisDirection".[SAME TITLE]Decision,December 30, 1937Meat Packing Industry-Investigation of Representatives:controversy con-cerning representation of employees;rival organizations;controversy as toappropriate bargainingunits-Unit Appropriate for Collective Bargaining:allemployees except mechanical employees, teamsters,clericaland supervisoryemployees;no controversy asto-Election' Ordered-Certification of Repre-sentatives.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENTOF THE CASEOn July 27, 1937, PackingHouseWorkers Union Local No. 5,Amalgamated Meat Cutters and Butcher Workmen of North Americaherein called the Amalgamated, filed with the Regional Director forthe Second Region (New York City) a petition alleging that aquestion affecting commerce had arisen concerning the representationOf employees of Cudahy Packing Company, Jersey City, New Jersey,herein called the Company, and requesting an investigation and13 N L. R B 93067573-38-vol iv-439 40NATIONAL LABOR RELATIONS BOARDcertification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On September 16, 1937, the National Labor Relations Board, hereincalled the board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 1, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.On September 20, 1937, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, uponthe Amalgamated, and upon the Independent Packing House Work-ers of Jersey City, herein called the Independent, a labor organiza-tionfclaiming to represent employees directly affected by the investi-gation.The Regional Director issued on September 23, 1937, anamended notice of hearing and on October 4, 1937, a second amendednotice of hearing, copies of both of which were duly served upon allparties.Pursuant to the notices, a hearing was held on October 4,1937, at New York City, before H. R. Korey, the Trial Examinerduly designated by the Board.The Board, the Company, theAmalgamated and the Independent were represented by counseland participated in the hearing.Full opportunity to be heard, toexamine and to cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.During the courseof the hearing the Trial Examiner made several rulings on motionsand on objections to the admission of evidence.The Board hasreviewed the rulings of the Trial Examiner and finds that no prej-udicial errors were committed.The rulings are hereby affirmed.After examining the record in the case, the Board concluded thata question affecting commerce had arisen concerning the representa-tion of employees of the Company, and on the basis of such conclu-sion, and acting pursuant to Article III, Section 8 of said Rules andRegulations-Series 1, as amended, issued a Direction of Election onOctober 28, 1937, in which it found that all employees of the Com-pany at its Jersey City, New Jersey, plant, excluding mechanicalemployees, teamsters, clerical, and supervisory employees, constituteda unit appropriate for the purposes of collective bargaining.For thepurpose of expediting the election and thus insuring to the employeesof the Company the full benefit of their right to collective bargain-ing as early as possible, the Board directed the election without atthe same time issuing a decision embodying complete findings offact and conclusions of law.On November 5, 1937, the Board issuedan amendment to Direction of Election which extended the periodwithin which the election was to be held.Exceptions to the Direction of Election were filed with the Boardon November 8, 1937, by the Company and by the Independent. DECISIONS AND ORDERS41After consideration of the exceptions, the Board directed the Re-gional Director for the Second Region to proceed with the election,in accordance with its direction.Pursuant to the Board's Direction of Election and the amendmentthereto, an election by secret ballot was conducted on November 10,1937, by the Regional Director for the Second Region among theemployees of the Company constituting the bargaining unit foundappropriate by the Board.On November 22, 1937, the RegionalDirector issued and duly served upon the parties to the proceedingher Intermediate Report upon the secret ballot.The Company andthe Independent each filed exceptions to the Intermediate Report.One exception, filed by the Independent and by the Company, wasbased upon use of the pay roll furnished by the Company at thehearing to determine the eligibility to vote.As to this, it is to benoted that such pay roll was used at the hearing to determine whatpersons were eligible to vote on the date in question and at that timethe parties to the proceedings raised no objection.Another excep-tion, filed by the Independent, was made upon the ground that thereis in existence a contract between the Company and the Independentand certification as recommended in the Intermediate Report wouldimpair the obligations tinder the contract.Neither the Company northe Independent introduced evidence of any contract at the hearing,although they had full opportunity to do so.They are, therefore,estopped from raising such objection at this time.The Companyand the Independent also contend that certification of representativesis not proper since the total votes cast at the election were less thana majority of the employees of the Company in the appropriate unit.This objection is fully answered by the Board in a prior decision wherea like objection was raised.The Board has given careful consideration to the exceptions of theCompany and the Independent and finds that no substantial andmaterial issues with respect to the conduct of the Ballot or to theIntermediate report are raised thereby.As to the results of the secret ballot, the Regional Director reportedas follows :Total number of ballots cast_________________________________ 107Total number of votes in favor of Amalgamated Meat Cuttersand Butcher Workmen of N A., Local No. 5, A F of L______95Total number of votes in favor of Independent Packing HouseWorkers Union of Jersey City____________________'__________6Total number of votes in favor of neither organization--------4Total number of blank votes_________________________________0Total number of void ballots_________________________________.2Total number of challenged ballots___________________________01Matter of R C A.AranufactioingCompany, Inc,andUnitedElectricalandRadioWorkers of America,2 N. L R. B 168 42NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the fol-lowing:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Company is a corporation organized in 1915 under the lawsof the State of Maine. It is engaged principally in the purchase ofiivestock. for slaughter, the slaughter of livestock, and the sale ofmeat and various by-products.The Company purchases in addi-tion to livestock various articles necessary in connection with itsbusiness.The greater percentage of all finished products are shippedoutsideNew Jersey.The Company employs 32 salesmen, 12 ofwhom operate in New York.-Counsel for the Company stated that the normal weekly slaughterat the Jersey City plant was 1,000 calves, 6,000 sheep and 1,000cattle.He added that the Company purchased all the livestockoutside New Jersey and that the livestock was transported to theJersey City plant principally by rail.He stated also that the edibleproducts are sold mostly to supply the Kosher trade of the New YorkHarbor District and that an amount in excess of 50 per cent of thebeef production was sold to Kosher butchers of New York.II.THE ORGANIZATIONS INVOLVEDPacking House Workers Union Local No. 5, Amalgamated MeatCutters and Butcher Workmen of North America, is a labor organiza-tion affiliated with the American Federation of Labor. It admitsto membership all the employees of the Company at its Jersey Cityplant, exclusive of mechanical employees, teamsters, clerical and su-pervisory employees.The Independent Packing House Workers of Jersey City is anindependent labor organization. It is not clear what its eligibilityrequirements are.III.THE QUESTION CONCERNING REPRESENTATIONThe Amalgamated claimed to represent a majority of the em-ployees of the Company constituting the appropriate unit.The In-dependent, on the other hand, contended that the Companyhas recog-nized it as the collective bargaining agency in the Jersey City plantand that it had been acting for the employees for a period of severalmonths.No evidence was presented as to any contract between theCompany and either union.We find thata question has arisenconcerning representation ofemployees of the Company.2The above facts concerning the business of the Company were stipulated to by theCompany. DECISIONS AND ORDERS43IV. IHE EFFECT OF THE QUESTION CONCERNING REPRESENTA'IION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section h above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.-V.THE APPROPRIATE UNITIn its petition the Amalgamated alleged that all the cattle butchers,sheep butchers, calf butchers, skinners, wool workers, casing work-ers, ice box men, hide seller men, meat cutters, luggers, and otherpacking house workers, excluding mechanical employees, teamsters,clerical and supervisory employees, 'constitute a unit appropriatefor the purposes of collective bargaining.At the hearing the Amal-gamated stated that all the employees of the Company,exclusive ofthe mentioned exceptions, constitute an appropriate bargaining unit.The Company and the Independent raised no objection at the hearingto the unit contended for by the Amalgamated.We find that all the employees of the Company at its Jersey City,New Jersey, plant, excluding mechanical employees, teamsters,cleri-cal and supervisory employees, constitute a unit appropriate for thepurposes of collective bargaining and that said unit will insure toemployees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuatethe policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESThe petition filed by the Amalgamated stated that there were ap-proximately 325 employees of the Company in the appropriate unitand the Amalgamated claimed to represent a majority of suchemployees.It submitted in evidence 120 cards of application formembership in the Amalgamated.A comparison of the cards andthe Company's pay roll of July 27, 193'7, indicated that 113 werecards of persons employed by the Company on July 27. The Inde-pendent introduced no evidence supporting its claim that it repre-sented employees of the Company.Since the Board found it impossible to determine the desires of amajority of the employees in the appropriate unit from the evidencesubmitted at the hearing, an election was ordered.The results ofsaid election are set forth above.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following : 44NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of.employees of Cudahy Packing Company, Jersey City,New Jersey,within the meaning of Section 9(c) and Section 2 (6)and (7)of the National Labor Relations Act.2.All the employees of the Company at its Jersey City, NewJersey, plant,excluding mechanical employees,teamsters,clericaland supervisory employees,-constitute a unit appropriate for the pur-poses of collective bargaining,within the meaning of Section 9 (b)of the National Labor Relations Act.3.Packing House Workers Union Local No. 5, Amalgamated MeatCutters and Butcher Workmen of North America, is the exclusive,representative of all the employees in such unit for the purposes ofcollective bargaining,within the meaning of Section 9(a) of theNational Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that Packing House Workers Union LocalNo. 5, Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, has been designated and selected by a majority of all theemployees of Cudahy Packing Company, Jersey City, New Jersey, atitsJersey City, New Jersey, plant,excluding mechanical employees,teamsters,clerical and supervisory employees,as their representativefor the purposes of collective bargaining and that, pursuant to theprovisions of Section 9 (a) of the Act, Packing House Workers UnionLocal No.. 5, Amalgamated Meat Cutters and Butcher Workmen ofNorth America, is the exclusive representative of all such employeesfor the purposes of collective bargaining in respect to rates of pay,wages, hours of employment,and other conditions of employment.